DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 9/19/2022, which are in response to USPTO Office Action mailed 6/17/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US PGPUB No. 2011/0173189; Pub. Date: Jul. 14, 2011) in view of Lee et al. (US PGPUB No. 2020/0285944; Pub. Date: Sep. 10, 2020)
Regarding independent claim 1,
	Singh discloses a computer-implemented method of discovering relatedness between a plurality of heterogeneous entities from a corpora of information, the method comprising: automatically extracting a first attribute from a first entity of the plurality of heterogeneous entities in a graph; See Paragraph [0008], (Disclosing a method for analyzing, querying and mining graph databases using subgraph and similarity querying. Graph data models are used to represent heterogeneous web-based data sources and e-commerce sites.) See Paragraph [0293], (Nodes of a graph represent groups of proteins in a genomic scale interaction network, i.e. nodes in a graph can be used to represent any topic, i.e. heterogeneous entities from a corpora of information.) See Paragraph [0116], (Disclosing a bipartite graph processing algorithm wherein the weight between two vertices is measured by the similarity of their attributes as well as their neighbors, i.e. extracting attributes from entities of a graph.)
automatically extracting a second attribute from a second entity of the plurality of entities in the graph; See Paragraph [0115], (The bipartite graph method comprises constructing a bipartite graph B between two graphs G1, G2 wherein the edges of graph B are formed by connecting vertices across the partitions from G1, G2.)  See Paragraph [0116], (Disclosing a bipartite graph processing algorithm wherein the weight between two vertices is measured by the similarity of their attributes as well as their neighbors, i.e. extracting attributes from entities of a graph.) The examiner notes that the method describes processing a plurality of attributes of the bipartite graph comprising a plurality of nodes, i.e. first and second attributes from first and second entities (e.g. attributes from graph B comprising graphs G1, G2).
and using the correlation weights between the plurality of heterogeneous entities and each of the extracted first and second attributes to create a representation space illustrating a level of relatedness of an entity to another entity of the plurality of heterogeneous entities. See Paragraph [0119], (A weight matrix W, i.e. a representation space, is computed where each entry represents the similarity between a group of vertices, i.e. using the correlation weights between the plurality of heterogeneous entities and each of the extracted first and second attributes to create a representation space. Given two graphs G1 and G2, for each vertex in G1, the most similar vertex in G2 is found and added to a priority queue. The method then iteratively selects and marks as matched the best pair of unmatched vertices of the plurality of vertices until all vertices in G1 have been matches. Each entry of weight matrix W represents a similarity metric between two vertices, i.e. a representation space illustrating a level of relatedness of an entity to another entity of the plurality of heterogeneous entities.)
Singh does not disclose the step of propagating a standardized representation of each of the extracted first and second attributes across the plurality of heterogenous entities in the graph, wherein propagating comprises adding an association between at least one of the extracted first and second attributes and one or more of the plurality of heterogeneous entities;
using the propagated standardized representations to generate correlation weights between the plurality of heterogeneous entities and each of the extracted first and second attributes;
Lee discloses the step of propagating a standardized representation of each of the extracted first and second attributes across the plurality of heterogenous entities in the graph, See Paragraph [0044], (Disclosing a system configured for making inferences from graph-structured data using graph convolutional networks. The method implements layer-wise information propagation for individual nodes.) See Paragraphs [0134]-[0135], (Generation of new features is determined based on a propagation matrix, a feature matrix and a weight matrix corresponding to elements of nodes representing entities in a graph (see [0030]). The propagation matrix, feature matrix and weight matrix are used to determine a new attribute for each respective node in a graph based on attributes of the selected neighboring nodes, i.e. propagating a standardized representation of each of the extracted first and second attributes across the plurality of heterogenous entities in the graph.)
 wherein propagating comprises adding an association between at least one of the extracted first and second attributes and one or more of the plurality of heterogeneous entities; See FIG. 4 and Paragraph [0073], (FIG. 4 illustrates how information of neighboring nodes is propagated to a target node in an input graph wherein the original features of neighboring nodes are aggregated to generate new features for a target node. In the example of FIG. 4, original features of nodes 418, 422, 424 and 426 are aggregated and used aggregated to generate new features for node 422. The process is repeated for the plurality of nodes in the graph using each corresponding neighboring node, i.e. adding an association between at least one of the extracted first and second attributes (e.g. new attributes are generated based existing attributes of neighboring nodes) and one or more of the plurality of heterogeneous entities.) 
using the propagated standardized representations to generate correlation weights between the plurality of heterogeneous entities and each of the extracted first and second attributes; See Paragraph [0135], (A weighted sum of the attributes of nodes within the most relevant neighborhood for each node is determined by multiplying the propagation matrix, the feature matrix and a weight matrix, i.e. using the propagated standardized representations to generate correlation weights (e.g. the weighted sums) between the plurality of heterogeneous entities and each of the extracted first and second attributes (e.g. the neighboring nodes and their associated features).)
Singh and Lee are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system Singh to include the method of propagating attributes of neighboring nodes to target nodes as disclosed by Lee. Paragraph [0045] of Lee discloses that the employed motif attention mechanism is used to select the most relevant neighborhoods for information integration at each respective node in a graph, thereby ensuring that the generated attributes at each node are useful at each individual node. 

Regarding dependent claim 2,
As discussed above with claim 1, Singh-Lee discloses all of the limitations.
Singh further discloses the step of using the representation space to determine that two or more of the plurality of heterogeneous entities are related to an activity. See FIG. 16, (The method comprising step 1604 of determining significant groups of proteins based on a traversal of the graph of a protein network.) See Paragraph [0250], (The graph to be traversed represents a genome scale protein interaction network wherein the edges represent a functional association between proteins, i.e. the representation space to determine that two or more of the plurality of heterogeneous entities are related to an activity (e.g. the functional association between elements).)

Regarding dependent claim 14,
As discussed above with claim 1, Singh-Lee discloses all of the limitations.
Lee further discloses computer executable instructions that when executed cause the processor to: add an additional attribute to an entity of the plurality of heterogeneous entities in the graph; See Paragraphs [0134]-[0135], (Generation of new features is determined based on a propagation matrix, a feature matrix and a weight matrix corresponding to elements of nodes representing entities in a graph (see [0030]). The propagation matrix, feature matrix and weight matrix are used to determine new attributes for each respective node in a graph based on attributes of the selected neighboring nodes, i.e. add an additional attribute to an entity of the plurality of heterogeneous entities in the graph.)
diffuse the additional attribute across the graph; See Paragraph [0063], (The disclosed propagation function is applied at each layer of the plurality of layers in the graph, wherein the aggregated features are used as input features for the next layer, i.e. diffusing an additional attribute across the graph (e.g. for example, if an attribute is added to an entity at a first layer, said attribute is aggregated as a feature input for a second layer.)
and use the diffused additional attribute to update the representation space. See Paragraph [0068], (Each nodes’ feature representation is updated via a weighted sum of the features in a node’s one-hop, edge-based neighborhood, i.e. use the diffused additional attribute (e.g. the weighted sum includes every feature of an entity) to update the representation space.

Regarding independent claim 18,
	Singh discloses a computer-implemented method of discovering relatedness between entities from a user's information, the method comprising: constructing a graph from a plurality of heterogeneous entities for the user, See Paragraph [0008], (Disclosing a method for analyzing, querying and mining graph databases using subgraph and similarity querying. Graph data models are used to represent heterogeneous web-based data sources and e-commerce sites.) See Paragraph [0293], (Nodes of a graph represent groups of proteins in a genomic scale interaction network, i.e. nodes in a graph can be used to represent any topic, i.e. heterogeneous entities from a corpora of information.) See Paragraph [0116], (Disclosing a bipartite graph processing algorithm wherein the weight between two vertices is measured by the similarity of their attributes as well as their neighbors, i.e. extracting attributes from entities of a graph.)
wherein one or more of the plurality of entities comprise a seed entity, wherein each of the one or more seed entities have an associated attribute; See FIG. 16 and Paragraph [00256], (A random walk technique is used to determine an initial node or set of source nodes such that the graph may be traversed to determine significant groups of proteins, i.e. wherein one or more of the plurality of heterogeneous entities are seed entities that have an associated attribute and the plurality of heterogeneous entities are connected by edges in a graph (e.g. the initial or source nodes are seed entities having edges for traversal (e.g. attributes).)
automatically extracting attributes from the one or more seed entities; See Paragraph [0115], (The bipartite graph method comprises constructing a bipartite graph B between two graphs G1, G2 wherein the edges of graph B are formed by connecting vertices across the partitions from G1, G2.)  See Paragraph [0116], (Disclosing a bipartite graph processing algorithm wherein the weight between two vertices is measured by the similarity of their attributes as well as their neighbors, i.e. extracting attributes from entities of a graph.) The examiner notes that the method describes processing a plurality of attributes of the bipartite graph comprising a plurality of nodes, i.e. first and second attributes from first and second entities (e.g. attributes from graph B comprising graphs G1, G2).
using the propagated attributes to generate correlation weights between each entity of the plurality of heterogeneous entities and each attribute of the extracted attributes; See Paragraph [0116], (The bipartite method uses matrix iteration to propagate weight values to all vertices of the bipartite graph of each of the extracted first and second attributes across the plurality of heterogenous entities in the graph. The weight between two vertices is measured by the similarity of the vertex attributes as well as neighboring vertices which can then be propagated to all vertices until convergence.)
and using the correlation weights from the propagated attributes to create a representation space of an entity to another other entity of the plurality of heterogeneous entities. See Paragraph [0119], (A weight matrix W is computed where each entry represents the similarity between a group of vertices, i.e. using the correlation weights between the plurality of heterogeneous entities and each of the extracted first and second attributes to create a representation space. Given two graphs G1 and G2, for each vertex in G1, the most similar vertex in G2 is found and added to a priority queue. The method then iteratively selects and marks as matched the best pair of unmatched vertices of the plurality of vertices until all vertices in G1 have been matches. Each entry of weight matrix W represents a similarity metric between two vertices, i.e. a representation space illustrating a level of relatedness of an entity to another entity of the plurality of heterogeneous entities.)
Singh does not disclose propagating the extracted attributes from the one or more seed entities across the plurality of heterogeneous entities in the graph, wherein propagating comprises adding an association between at least one of the extracted attributes and one or more entities of the plurality of heterogeneous entities;
propagating the extracted attributes from the one or more seed entities across the plurality of heterogeneous entities in the graph, See Paragraph [0044], (Disclosing a system configured for making inferences from graph-structured data using graph convolutional networks. The method implements layer-wise information propagation for individual nodes.) See Paragraphs [0134]-[0135], (Generation of new features is determined based on a propagation matrix, a feature matrix and a weight matrix corresponding to elements of nodes representing entities in a graph (see [0030]). The propagation matrix, feature matrix and weight matrix are used to determine a new attribute for each respective node in a graph based on attributes of the selected neighboring nodes, i.e. propagating a standardized representation of each of the extracted first and second attributes across the plurality of heterogenous entities in the graph.)
wherein propagating comprises adding an association between at least one of the extracted attributes and one or more entities of the plurality of heterogeneous entities; See FIG. 4 and Paragraph [0073], (FIG. 4 illustrates how information of neighboring nodes is propagated to a target node in an input graph wherein the original features of neighboring nodes are aggregated to generate new features for a target node. In the example of FIG. 4, original features of nodes 418, 422, 424 and 426 are aggregated and used aggregated to generate new features for node 422. The process is repeated for the plurality of nodes in the graph using each corresponding neighboring node, i.e. adding an association between at least one of the extracted first and second attributes (e.g. new attributes are generated based existing attributes of neighboring nodes) and one or more of the plurality of heterogeneous entities.) 
Singh and Lee are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system Singh to include the method of propagating attributes of neighboring nodes to target nodes as disclosed by Lee. Paragraph [0045] of Lee discloses that the employed motif attention mechanism is used to select the most relevant neighborhoods for information integration at each respective node in a graph, thereby ensuring that the generated attributes at each node are useful at each individual node. 

Regarding dependent claim 19,
As discussed above with claim 18, Singh-Lee discloses all of the limitations.
Singh further discloses the step of using the representation space to determine that two or more of the plurality of heterogeneous entities are related to an activity. See FIG. 16, (The method comprising step 1604 of determining significant groups of proteins based on a traversal of the graph of a protein network.) See Paragraph [0250], (The graph to be traversed represents a genome scale protein interaction network wherein the edges represent a functional association between proteins, i.e. the representation space to determine that two or more of the plurality of heterogeneous entities are related to an activity (e.g. the functional association between elements).)

Claim 3, 5, 7, 12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Lee, as applied to claim 2 above, and further in view of Estes et al. (US Patent No. 9,348,815; Date of Patent: May 24, 2016).
Regarding dependent claim 3, 
As discussed above with claim 2, Singh-Lee discloses all of the limitations.
Singh-Lee does not disclose the step of determining a name of the activity.
Estes discloses the step of determining a name of the activity. See Col. 12, lines 31-34, (Users may investigate individual concepts (e.g. via the concept profiles) wherein a concept may appear as part of a subject-predicate-object triple during a particular time period). Note Col. 4, lines 43-45 wherein the term predicate is defined as a type of action or activity and reference to that activity, i.e. a name of an activity.
Singh, Lee and Estes are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Singh-Lee to include the step of determining names of relationships/associations as disclosed by Estes. Doing so would allow the system to label relationships between nodes of a graph such that the edges may be identified. This facilitates graph processing by providing useful identifiers for graph elements that are recognizable by a human user.

Regarding dependent claim 5,
As discussed above with claim 1, Singh-Lee discloses all of the limitations.
Singh-Lee does not disclose the step of wherein the plurality of heterogeneous entities comprise one or more of: an email, a message, a contact, a web search, a web page, a personal information search, a file, and a calendar appointment.
Estes discloses the step wherein the plurality of heterogeneous entities comprise one or more of: an email, a message, a contact, a web search, a web page, a personal information search, a file, and a calendar appointment. See Col. 6, lines 9-15, (Data ingestion and concept extraction is directed to structured (e.g. customer information, orders or trades, transactions, reference data) and unstructured data (e.g. webpages, emails, instant messaging, social media data), i.e. entities comprising one or more of: an email, a message, a web page, etc.).
Singh, Lee and Estes are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Singh-Lee to include the step of determining names of relationships/associations as disclosed by Estes. Doing so would allow the system to label relationships between nodes of a graph such that the edges may be identified. This facilitates graph processing by providing useful identifiers for graph elements that are recognizable by a human user.

Regarding dependent claim 7,
As discussed above with claim 1, Singh-Lee discloses all of the limitations.
Singh-Lee does not disclose the step of adding an update to the graph; 
determining a delta representation space caused by the update to the graph; 
and creating a new representation space by adding the delta representation space to the representation space.  
Estes further discloses adding an update to the graph; See Col. 16, lines 57-63, (The Resonate step handles updating data in a Knowledge Graph to be accurate and consistent, i.e. adding an update to the graph, record said changes in a change log, and then back-propagate the corrected data as training information for use by a supervised training model.).
determining a delta representation space caused by the update to the graph; See Col. 16, lines 57-63, (The Resonate step handles updating data in a Knowledge Graph to be accurate and consistent, record said changes in a change log, and then back-propagate the corrected data as training information for use by a supervised training model.). The examiner notes that the updated model represents changes to a previous model, i.e. a delta representation space.
and creating a new representation space by adding the delta representation space to the representation space. See Col. 16, lines 57-63, (The Resonate step handles updating data in a Knowledge Graph to be accurate and consistent, record said changes in a change log, and then back-propagate the corrected data as training information for use by a supervised training model, i.e. the updated graph comprises modifications to an original graph, i.e. adding the delta representation space to the representation space.).
Singh, Lee and Estes are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Singh-Lee to include the step of updating a graph structure as disclosed by Estes. Doing so would allow the system to re-calculate associations between elements of a graph structure and propagating said new information to maintain data coherency.

Regarding independent claim 12,
	Singh discloses a computer system for updating a representation space illustrating a level of relatedness between a plurality of heterogeneous entities in a graph, wherein one or more of the plurality of heterogeneous entities are seed entities that have an associated attribute and the plurality of heterogeneous entities are connected by edges in a graph, the system comprising: a processor; See Paragraph [0008], (Disclosing a method for analyzing, querying and mining graph databases using subgraph and similarity querying. Graph data models are used to represent heterogeneous web-based data sources and e-commerce sites.) See Paragraph [0293], (Nodes of a graph represent groups of proteins in a genomic scale interaction network.) Note FIG. 16 and Paragraph [00256], (A random walk technique is used to determine an initial node or set of source nodes such that the graph may be traversed to determine significant groups of proteins, i.e. wherein one or more of the plurality of heterogeneous entities are seed entities that have an associated attribute and the plurality of heterogeneous entities are connected by edges in a graph (e.g. the initial or source nodes are seed entities having edges for traversal (e.g. attributes).) Note FIG. 17 illustrating a graphic client 1708 embodied as a computer client device 1704 coupled to server 1706 via network 1702, i.e. a processor (e.g. client device 1704).
a memory operably coupled to the processor, wherein the memory stores computer executable instructions that, when executed, cause the processor to: automatically extract an attribute from the each of the one or more seed entities; See Paragraph [0008], (Disclosing a method for analyzing, querying and mining graph databases using subgraph and similarity querying. Graph data models are used to represent heterogeneous web-based data sources and e-commerce sites.) See Paragraph [0293], (Nodes of a graph represent groups of proteins in a genomic scale interaction network, i.e. nodes in a graph can be used to represent any topic, i.e. heterogeneous entities from a corpora of information.) See Paragraph [0116], (Disclosing a bipartite graph processing algorithm wherein the weight between two vertices is measured by the similarity of their attributes as well as their neighbors, i.e. extracting attributes from entities of a graph.)
	Singh does not disclose the step of receiv[ing] an update to the graph; 
determine a delta representation space caused by the update to the graph; 
and create a new representation space by adding the delta representation space to the representation space.
	Estes discloses receiv[ing] an update to the graph; See Col. 16, lines 57-63, (The Resonate step handles updating data in a Knowledge Graph to be accurate and consistent, i.e. adding an update to the graph, record said changes in a change log, and then back-propagate the corrected data as training information for use by a supervised training model.).
determine a delta representation space caused by the update to the graph; See Col. 16, lines 57-63, (The Resonate step handles updating data in a Knowledge Graph to be accurate and consistent, record said changes in a change log, and then back-propagate the corrected data as training information for use by a supervised training model.). The examiner notes that the updated model represents changes to a previous model, i.e. a delta representation space.
and create a new representation space by adding the delta representation space to the representation space. See Col. 16, lines 57-63, (The Resonate step handles updating data in a Knowledge Graph to be accurate and consistent, record said changes in a change log, and then back-propagate the corrected data as training information for use by a supervised training model, i.e. the updated graph comprises modifications to an original graph, i.e. adding the delta representation space to the representation space.).
Singh and Estes are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Singh to include the step of updating a graph structure as disclosed by Estes. Doing so would allow the system to re-calculate associations between elements of a graph structure and propagating said new information to maintain data coherency.
Singh-Estes does not disclose the system is configured to diffuse a standardized representation of each of the extracted attributes from the seed entities across the plurality of heterogeneous entities in the graph, wherein diffusing comprises adding an association between the extracted attribute and one or more entities of the plurality of heterogeneous entities;
create a representation space that generates correlation weights between each of the plurality of heterogeneous entities and each of the diffused standardized representations of the attributes;
Lee discloses system configured to diffuse a standardized representation of each of the extracted attributes from the seed entities across the plurality of heterogeneous entities in the graph, See Paragraph [0044], (Disclosing a system configured for making inferences from graph-structured data using graph convolutional networks. The method implements layer-wise information propagation for individual nodes.) See Paragraphs [0134]-[0135], (Generation of new features is determined based on a propagation matrix, a feature matrix and a weight matrix corresponding to elements of nodes representing entities in a graph (see [0030]). The propagation matrix, feature matrix and weight matrix are used to determine a new attribute for each respective node in a graph based on attributes of the selected neighboring nodes, i.e. diffusing a standardized representation of each of the extracted first and second attributes across the plurality of heterogenous entities in the graph.)
wherein diffusing comprises adding an association between the extracted attribute and one or more entities of the plurality of heterogeneous entities; See FIG. 4 and Paragraph [0073], (FIG. 4 illustrates how information of neighboring nodes is propagated to a target node in an input graph wherein the original features of neighboring nodes are aggregated to generate new features for a target node. In the example of FIG. 4, original features of nodes 418, 422, 424 and 426 are aggregated and used aggregated to generate new features for node 422. The process is repeated for the plurality of nodes in the graph using each corresponding neighboring node, i.e. adding an association between at least one of the extracted first and second attributes (e.g. new attributes are generated based existing attributes of neighboring nodes) and one or more of the plurality of heterogeneous entities.)
create a representation space that generates correlation weights between each of the plurality of heterogeneous entities and each of the diffused standardized representations of the attributes; See Paragraph [0135], (A weighted sum of the attributes of nodes within the most relevant neighborhood for each node is determined by multiplying the propagation matrix, the feature matrix and a weight matrix, i.e. using the propagated standardized representations to generate correlation weights (e.g. the weighted sums) between the plurality of heterogeneous entities and each of the extracted first and second attributes (e.g. the neighboring nodes and their associated features).)
Singh, Estes and Lee are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system Singh-Estes to include the method of propagating attributes of neighboring nodes to target nodes as disclosed by Lee. Paragraph [0045] of Lee discloses that the employed motif attention mechanism is used to select the most relevant neighborhoods for information integration at each respective node in a graph, thereby ensuring that the generated attributes at each node are useful at each individual node. 

Regarding dependent claim 16,
As discussed above with claim 12, Singh-Estes-Lee discloses all of the limitations.
	Estes further discloses the step of wherein the heterogeneous entities comprise one or more of: an email, a message, a contact, a web search, a file, and a calendar appointment. See Col. 6, lines 9-15, (Data ingestion and concept extraction is directed to structured (e.g. customer information, orders or trades, transactions, reference data) and unstructured data (e.g. webpages, emails, instant messaging, social media data), i.e. entities comprising one or more of: an email, a message, a web page, etc.).

Regarding dependent claim 17,
	As discussed above with claim 12, Singh-Estes-Lee discloses all of the limitations.
	Estes further discloses the step of receiv[ing] a second update to the graph; determine a delta representation space caused by both of the update and the second update to the graph; See Col. 16, lines 57-63, (The Resonate step handles updating data in a Knowledge Graph to be accurate and consistent, i.e. adding an update to the graph, record said changes in a change log, and then back-propagate the corrected data as training information for use by a supervised training model.).
and create a new representation space by adding the delta representation space to the representation space. See Col. 16, lines 57-63, (The Resonate step handles updating data in a Knowledge Graph to be accurate and consistent, record said changes in a change log, and then back-propagate the corrected data as training information for use by a supervised training model, i.e. the updated graph comprises modifications to an original graph, i.e. adding the delta representation space to the representation space.).
The examiner notes that the subject matter of claim 17 amounts to a repetition of the steps described in independent claim 12. Nothing in Estes precludes the system from performing subsequent updates (e.g. a second update) which would then be applied following a previous update using the same method, therefore Estes discloses a system capable of performing any number of subsequent updates.


Claim 4, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Lee as applied to claim 1 above, and further in view of Kachkach et al. (US PGPUB No. 2019/0171689; Pub. Date: Jun. 6, 2019).
Regarding dependent claim 4,
As discussed above with claim 1, Singh-Lee discloses all of the limitations.
	Singh-Lee does not disclose the step of using the representation space to rank search results for a search query that seeks an identity of entities related to an entity of the plurality of heterogeneous entities.
	Kachkach discloses the step of using the representation space to rank search results for a search query that seeks an identity of entities related to an entity of the plurality of heterogeneous entities. See Paragraph [0089], Disclosing a search computing system capable of ranking one or more search results using a co-interaction matrix, i.e. a representation space, based on the recorded interactions between a requested entity and a plurality of related entities. AN example is provided where a shopping item query results in a ranked list of one or more shopping items based on determined similarity values which are then displayed to a requesting user.).
Singh, Lee and Kachkach are analogous art because they are in the same field of endeavor, optimizing content management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Singh-Lee to include the method of ranking search results in response to search queries as disclosed by Kachkach. Paragraph [0085] of Kachkach discloses that the method of obtaining and subsequently ranking search results generates an optimized view of said results by emphasizing relevant results.
Regarding dependent claim 11,
As discussed above with claim 1, Singh-Lee discloses all of the limitations.
	Singh-Lee does not disclose the step wherein the representation space is a matrix comprising columns, rows, and entries, wherein each row represents an entity of the plurality of entities, each column represents an attribute of the extracted attributes, and each entry describes a relationship between an entity and an attribute.  
	Kachkach discloses the step wherein the representation space is a matrix comprising columns, rows, and entries, wherein each row represents an entity of the plurality of entities, each column represents an attribute of the extracted attributes, and each entry describes a relationship between an entity and an attribute. See Paragraph [0018], (Disclosing a co-interaction matrix comprising an arrangement of values across rows and columns. Each row representing an item and each column representing an attribute. Note [0059] where a user-hotel matrix comprises rows representing individual users, i.e. entities, and columns representing hotel identifiers, i.e. extracted attributes. Each value corresponding to an entry in the matrix represents a number of interactions or value derived from said quantity, i.e. a relationship between the entity and attribute.).
Singh, Lee and Kachkach are analogous art because they are in the same field of endeavor, optimizing content management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Singh-Lee to include the method of generating a co-interaction matrix for related entities and attributes as disclosed by Kachkach. Doing so would provide a data structure having data relating to providing optimized search results by providing quantifiable metrics that represent how useful or relevant a particular relationship is.

Regarding dependent claim 20,
As discussed above with claim 18, Singh-Lee discloses all of the limitations.
	Singh-Lee does not disclose the step of using the representation space to rank search results for a search query that seeks an identity of entities related to an entity of the plurality of heterogeneous entities.
	Kachkach discloses the step of using the representation space to rank search results for a search query that seeks an identity of entities related to an entity of the plurality of heterogeneous entities. See Paragraph [0089], Disclosing a search computing system capable of ranking one or more search results using a co-interaction matrix, i.e. a representation space, based on the recorded interactions between the a requested entity and a plurality of related entities. AN example is provided where a shopping item query results in a ranked list of one or more shopping items based on determined similarity values which are then displayed to a requesting user.).
Singh, Lee and Kachkach are analogous art because they are in the same field of endeavor, optimizing content management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Singh-Lee to include the method of ranking search results in response to search queries as disclosed by Kachkach. Paragraph [0085] of Kachkach discloses that the method of obtaining and subsequently ranking search results generates an optimized view of said results by emphasizing relevant results.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sing in view of Lee as applied to claim 1 above, and further in view of Lukas et al. (US PGPUB No. 2017/0063767; Pub. Date: Mar. 2, 2017).
Regarding dependent claim 6,
As discussed above with claim 1, Singh-Lee discloses all of the limitations.
	Singh-Lee does not disclose the step wherein the method is performed entirely on a local computer system.
	Lukas disclose the step wherein the method is performed entirely on a local computer system. See Paragraph [0081], (Disclosing a method of managing email on a user device. The user device having a local processor capable of performing one or more of the processes associated with the method of managing emails stored on the user device.). 
	Singh, Lee and Lukas are analogous art because they are in the same field of endeavor, content management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Singh-Lee to include the method of performing email management locally as disclosed by Lukas. Doing so would allow the system to manage, retrieve, delete, etc. documents using a user device as opposed to operations distributed across a network.

Claim 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Lee as applied to claim 1 above, and further in view of Li et al. (US PGPUB No. 2020/0279151; Pub. Date: Sep. 30, 2020).
Regarding dependent claim 8,
As discussed above with claim 1, Singh-Lee discloses all of the limitations.
	Singh-Lee does not disclose the step of adding an additional edge connecting two entities of the plurality of heterogeneous entities in the graph;
determining a change in the representation space by: determining an identity of standardized attribute information that will propagate through the new edge; 
determining an entity scaling factor for the plurality of heterogeneous entities based on the new edge; 
and updating the representation space based on the change in representation space.  
	Li discloses the step of adding an additional edge connecting two entities of the plurality of heterogeneous entities in the graph; See FIGURE 4, (Step S404 comprises providing the graph and indication of a newly created candidate node and associated new edge to the node selection neural network, i.e. adding an edge connecting two entities in the graph.).
determining a change in the representation space by: determining an identity of standardized attribute information that will propagate through the new edge; See Paragraph [0095], (The method further includes propagating information across nodes, including information regarding a node's local neighborhood, i.e. standardized attribute information propagating across edges.).
determining an entity scaling factor for the plurality of heterogeneous entities based on the new edge; See Paragraph [0091], (A message vector is generated for each edge of the graph based on node state vectors, i.e. an entity scaling factor, wherein the message vector represents a numerical value describing a relationship between the connected entities.). The examiner notes that message vectors are generated for all edges, including new edges.
and updating the representation space based on the change in representation space. See FIGURE 4, (Step S407 comprises updating the graph to include the new edge and node, i.e. updating the representation space based on the change.).
Singh, Lee and Li are analogous art because they are in the same field of endeavor, optimization of knowledge graphs. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Singh-Lee to include the method of modifying graphs via graph neural network as disclosed by Li. Doing so would allow the system to optimally add entities, edges, etc. to a given knowledge graph based on a plurality of statistical information and further continuously update and/or correct the knowledge graph.




Regarding dependent claim 10,
As discussed above with claim 1, Singh-Lee discloses all of the limitations.
	Singh-Lee does not disclose the step of adding a new entity to the graph, wherein the new entity is connected to an existing entity of the plurality of heterogeneous entities by a new edge;
determining a delta representation space by: instantiating a new entity representation of the new entity;
identifying standardized attribute information that will propagate across the new edge;
and determining an entity scaling factor for the plurality of heterogeneous entities based on the new edge; 
and using the delta representation space to update the representation space.
Li discloses the step of adding a new entity to the graph, wherein the new entity is connected to an existing entity of the plurality of heterogeneous entities by a new edge; See FIGURE 3, (Disclosing a neural network system for generating and modifying a knowledge graph. FIGURE 3 illustrates a method for generating a new node for a knowledge graph. Step S305 comprising generating a new note, i.e. adding a new entity.). See Paragraph [0082], (At step S410, a newly generated node is provided to the edge addition neural network in order to add an edge connecting the new node to the graph, i.e. adding a new edge connecting the new entity to entities existing on the graph.).
determining a delta representation space by: instantiating a new entity representation of the new entity; See FIGURE 4, (Step S404 comprises providing the graph and indication of a newly created candidate node and associated new edge to the node selection neural network, i.e. the new graph representing a delta representation space representing the new entity.).
identifying standardized attribute information that will propagate across the new edge; See Paragraph [0095], (The method further includes propagating information across nodes, including information regarding a node's local neighborhood, i.e. standardized attribute information propagating across edges.).
and determining an entity scaling factor for the plurality of heterogeneous entities based on the new edge; See Paragraph [0091], (A message vector is generated for each edge of the graph based on node state vectors, i.e. an entity scaling factor, wherein the message vector represents a numerical value describing a relationship between the connected entities.). The examiner notes that message vectors are generated for all edges, including new edges.
and using the delta representation space to update the representation space. See FIGURE 4, (Step S407 comprises updating the graph to include the new edge and node, i.e. using the delta representation space to update the representation space.).
Singh, Lee and Li are analogous art because they are in the same field of endeavor, optimization of knowledge graphs. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Singh-Lee to include the method of modifying graphs via graph neural network as disclosed by Li. Doing so would allow the system to optimally add entities, edges, etc. to a given knowledge graph based on a plurality of statistical information and further continuously update and/or correct the knowledge graph.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Lee as applied to claim 1 above, and further in view of Kasperovics et al. (US PGPUB No. 2019/0303505; Pub. Date: Oct. 3, 2019).
Regarding dependent claim 9,
	As discussed above with claim 1, Singh-Lee discloses all of the limitations.
	Singh-Lee does not disclose adding an additional attribute to an entity of the plurality of heterogeneous entities in the graph;
propagating a standardized representation of the additional attribute across the plurality of heterogeneous entities in the graph;
and using the propagated standardized representation of the additional attribute to update the representation space.
Kasperovic discloses adding an additional attribute to an entity of the plurality of heterogeneous entities in the graph; See Paragraph [0026], (The graph algorithm may define one or more temporary attributes associated with the graph for storing the modifications made by the graph algorithm, i.e. adding an additional attribute to an entity of the plurality of heterogeneous entities in the graph.)
propagating a standardized representation of the additional attribute across the plurality of heterogeneous entities in the graph; See Paragraph [0026], (Disclosing a graph algorithm that may define temporary attributes. Note [0028] wherein two temporary attributes "PET" and "WEAPON" are provided by the graph algorithm. The temporary attributes are then propagated, i.e. propagating a standardized representation of the additional attribute (e.g. the temporary attribute generated by the graph algorithm is a representation of an attribute) across the plurality of heterogeneous entities in the graph.)
and using the propagated standardized representation of the additional attribute to update the representation space. See Paragraph [0028], (Two temporary attributes "PET" and "WEAPON" are provided by the graph algorithm and then propagated to a derivative graph that is defined as a snapshot of the graph, i.e. propagating a standardized representation of each of the extracted first and second attributes across the plurality of heterogeneous entities in the graph (e.g. the propagation process modifies the graph).)
Singh, Lee and Kasperovic are analogous art because they are in the same field of endeavor, graph-based data manipulation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Singh-Lee to include the method of introducing the method of propagating node attributes via a graph algorithm as disclosed by Kasperovic. Doing so would allow the system to propagate particular characteristics across a graph such that the attributes may be used to modify, update or otherwise change a graph and additionally produce sub-graphs with the propagated attributes, thereby expanding the knowledge base.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sing in view of Lee and Estes as applied to claim 12 above, and further in view of Li et al. (US PGPUB No. 2020/0279151; Pub. Date: Sep. 30, 2020).
Regarding dependent claim 13,
As discussed above with claim 12, Singh-Lee-Estes discloses all of the limitations.
	Singh-Lee-Estes does not disclose computer executable instructions that, when executed, cause the processor to: receive an additional edge connecting two entities of the plurality of heterogeneous entities in the graph; determine a change in the representation space by: identifying standardized attribute information that will diffuse through the new edge; and determining an entity scaling factor for the plurality of heterogeneous entities in the graph based on the new edge; and update the representation space based on the change in representation space.
	Li discloses computer executable instructions that, when executed, cause the processor to: receive an additional edge connecting two entities of the plurality of heterogeneous entities in the graph; See FIGURE 4, (Step S404 comprises providing the graph and indication of a newly created candidate node and associated new edge to the node selection neural network, i.e. adding an edge connecting two entities in the graph.).
determine a change in the representation space by: identifying standardized attribute information that will diffuse through the new edge; See Paragraph [0095], (The method further includes propagating information across nodes, including information regarding a node's local neighborhood, i.e. standardized attribute information propagating across edges.).
and determining an entity scaling factor for the plurality of heterogeneous entities in the graph based on the new edge; See Paragraph [0091], (A message vector is generated for each edge of the graph based on node state vectors, i.e. an entity scaling factor, wherein the message vector represents a numerical value describing a relationship between the connected entities.). The examiner notes that message vectors are generated for all edges, including new edges.
and update the representation space based on the change in representation space. See FIGURE 4, (Step S407 comprises updating the graph to include the new edge and node, i.e. updating the representation space based on the change.).
	Singh, Lee, Estes and Li are analogous art because they are in the same field of endeavor, optimization of knowledge graphs. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Singh-Lee-Estes to include the method of modifying graphs via graph neural network as disclosed by Li. Doing so would allow the system to optimally add entities, edges, etc. to a given knowledge graph based on a plurality of statistical information and further continuously update and/or correct the knowledge graph.


Regarding dependent claim 15,
As discussed above with claim 12, Singh-Lee-Estes discloses all of the limitations.
	Singh-Lee-Estes does not disclose computer executable instructions that when executed cause the processor to: add a new entity to the graph, wherein the new entity is connected to an existing entity of the plurality of heterogeneous entities by a new edge; create a new entity representation of the new entity; determine a delta representation space by: identifying standardized attribute information that will diffuse through the new edge; and determining an entity scaling factor for all entities in the graph based on the new edge; and use the new entity representation and the delta representation space to update the representation space.
	Li discloses computer executable instructions that when executed cause the processor to: add a new entity to the graph, wherein the new entity is connected to an existing entity of the plurality of heterogeneous entities by a new edge; See FIGURE 3, (Disclosing a neural network system for generating and modifying a knowledge graph. FIGURE 3 illustrates a method for generating a new node for a knowledge graph. Step S305 comprising generating a new node, i.e. adding a new entity.). See Paragraph [0082], (At step S410, a newly generated node is provided to the edge addition neural network in order to add an edge connecting the new node to the graph, i.e. adding a new edge connecting the new entity to entities existing on the graph.).
create a new entity representation of the new entity; See FIGURE 3, (Step S305 comprising generating a new node, a node is a representation of an entity.).
determine a delta representation space by: identifying standardized attribute information that will diffuse through the new edge; See FIGURE 4, (Step S404 comprises providing the graph and indication of a newly created candidate node and associated new edge to the node selection neural network, i.e. the new graph representing a delta representation space representing the new entity.).
and determining an entity scaling factor for all entities in the graph based on the new edge; See Paragraph [0091], (A message vector is generated for each edge of the graph based on node state vectors, i.e. an entity scaling factor, wherein the message vector represents a numerical value describing a relationship between the connected entities.). The examiner notes that message vectors are generated for all edges, including new edges.
and use the new entity representation and the delta representation space to update the representation space. See FIGURE 4, (Step S407 comprises updating the graph to include the new edge and node, i.e. using the delta representation space to update the representation space.).
Singh, Lee, Estes and Li are analogous art because they are in the same field of endeavor, optimization of knowledge graphs. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Singh-Lee-Estes to include the method of modifying graphs via graph neural network as disclosed by Li. Doing so would allow the system to optimally add entities, edges, etc. to a given knowledge graph based on a plurality of statistical information and further continuously update and/or correct the knowledge graph.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159